DocuSign Envelope ID: B1209AFA-12C6-4BF5-889E-88AAF01AEA9E
                    Case 2:19-cv-01410-JCC-MAT Document 54 Filed 12/11/20 Page 1 of 2




       1                                                                       The Honorable John C. Coughenour
                                                                                United States District Court Judge
       2                                                                        The Honorable Mary Alice Theiler
                                                                                   United States Magistrate Judge
       3

       4

       5

       6                                  UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
       7                                           AT SEATTLE

       8    RODNEY WHEELER,                                               )
                                                                          )
       9                                                     Plaintiff,   )   No. 2:19-cv-01410-JCC-MAT
                                                                          )
      10                     vs.                                          )   DECLARATION OF ELEANOR
                                                                          )   BROGGI
      11    ELEANOR BROGGI, et al,                                        )
                                                                          )
      12                                                Defendants.       )
                                                                          )
      13
                     I, ELEANOR BROGGI, declare under penalty of perjury under the laws of the State of
      14
                     Washington as follows:
      15
                     1. I am a detective with the King County Sheriff’s Office and a defendant in this case. I
      16
                          am over eighteen years of age. I have personal knowledge of the facts contained in
      17
                          this declaration and am otherwise competent to testify to the matters in this
      18
                          declaration.
      19
                     2. I was assigned lead detective in King County Sheriff’s Office case number
      20
                          C16044676.
      21
                     3.   The facts presented in the Certification for Determination of Probable Cause in King
      22
                          County Sheriff’s Office in case number C16044676, which I signed under penalty of
      23

                                                                                    Daniel T. Satterberg, Prosecuting Attorney
                                                                                    CIVIL DIVISION, Litigation Section
                                                                                    900 King County Administration Building
                                                                                    500 Fourth Avenue
            DECLARATION OF ELEANOR BROGGI - 1                                       Seattle, Washington 98104
                                                                                    (206) 296-0430 Fax (206) 296-8819
DocuSign Envelope ID: B1209AFA-12C6-4BF5-889E-88AAF01AEA9E
                    Case 2:19-cv-01410-JCC-MAT Document 54 Filed 12/11/20 Page 2 of 2




       1                 perjury on October 5, 2016, reflect my knowledge of the facts on that date regarding

       2                 the shooting death of Justin Love and the shooting John Killarzoac.

       3
                     4. The facts presented in the police reports that I complied as lead detective in King
       4
                         County Sheriff’s Office case number C16044676 as of October 5, 2016, reflect my
       5
                         knowledge of the facts on that date regarding the shooting death of Justin Love and
       6
                         the shooting John Killarzoac.
       7
                     5. The only witness to the shooting that testified at the trial before Judge Erlick in State
       8
                         v. Rodney Wheeler, King County Cause No. 16-1-05587-3 KNT that was unknown to
       9
                         me prior to October 5, 2016, was Jeanette Ault.
      10

      11                     DATED this 11th day of December, 2020.
      12
                                                      __________________________________
      13                                              ELEANOR BROGGI
      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

                                                                                  Daniel T. Satterberg, Prosecuting Attorney
                                                                                  CIVIL DIVISION, Litigation Section
                                                                                  900 King County Administration Building
                                                                                  500 Fourth Avenue
            DECLARATION OF ELEANOR BROGGI - 2                                     Seattle, Washington 98104
                                                                                  (206) 296-0430 Fax (206) 296-8819
